Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi (WO2010136849).
Filippi teaches a multi-function cooking apparatus (par. 0008) comprising,
A combined chamber, a removable divider wall (pg. 3 lines 26-27) that, when installed, divides the combined chamber into a first cooking chamber (pg. 4 lines 2-4) comprising individual heating elements and also with a fan-assisted circulation (pg. 3 lines 9-10) 
a control system (pg. 4 lines 21-22) for selectively controlling heat generated by corresponding heaters within the first and second cooking chambers (col. 4 lines 20-22), respectively, for cooking food in at least one cooking mode as can be provided within at least one of the first and second cooking chambers (pg. 4 lines 20-22), wherein the at least one cooking mode comprises:
a first cooking mode providing user control of the first cooking chamber heaters (pg. 4 lines 20-22);
a second cooking mode providing user control of the second cooking chamber heaters (pg. 4 lines 20-22).
Though silent to the location of the heaters and fan relative the individual cavities, since Filippi teaches it is known that more than one heater is located under the floor and a second heater in the vicinity of the ceiling (pg. 1 lines 14-16) and since Filippi teaches each individual chamber comprising two sources of heat with fan-assisted circulation (pg. 3 lines 9-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach locations with the chamber of the heating elements such as in the instant case a first top heater, a first bottom heater, and a second cooking chamber comprising a second top heater and a second bottom heater of Filippi for its art recognized purpose of providing known heater locations to achieve a same heating solution of the individual chambers. 
Wherein when the divider wall is installed, one of the first and second cooking chambers created by dividing the combined chamber is configured to air fry food products (pg. 3 lines 9-10; configured taken with respect to fan assisted) and the other of the first and second cooking chambers is configured to simultaneously bake food products (pg. 3 lines 8-9).
Wherein the apparatus is configurable to distribute power (pg. 4 lines 20-22) to the first top and bottom heaters and the second top and bottom heaters in each of the first and second cooking chambers (pg. 4 lines 20-23) based on a selected configuration for each of the first and second cooking chambers (pg. 4 lines 2-4; configuration with respect to with partition).
When the divider wall is removed the combined chamber is configurable to grill (pg. 3 line 9-10), air fry (pg. 3 line 10), broil (pg. 3 lines 9-10), toast (pg. 3 lines 9-10), and bake food products (pg. 3 lines 9-10).  Where it is noted configurable is taken with respect to size, heating elements or broadly relative the divider wall removed.
With respect to claim 6, wherein, when the dividing wall is installed, the first upper and lower heaters and first fan of the first cooking chamber and the second upper and lower heaters and second fan of the second cooking chamber are independently controllable (pg. 4 lines 2-4).
Wherein each of the first and second cooking chambers is configurable to start on a configured delay to allow a cooking cycle for each of the first and second cooking chambers to complete simultaneously (pg. 4 lines 2-4 and lines 10-11).  Where it is noted configurable to start on a configured delay is taken with respect to individual control.
When the dividing wall is removed, the combined chamber of the apparatus is configurable to operate first and second upper heaters and the first and second fans to air fry a food item in the combined chamber (pg. 3 lines 12-14).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Filippi (EP2026014) in view of Fry (2790886).
Filippi is taken as above.
Filippi teaches an oven comprising a removable divider and thus one of ordinary skill in the art would have been motivated to look to the art of oven comprising removable dividers for the same purpose of dividing the interior into separate smaller chambers. 
Fry teaches a removable divider for an oven for the same purpose as Kim of using the oven as a single large oven or individual smaller oven. Fry teaches two vertically mounted, horizontally opening doors to access the chamber, wherein each of the two doors opens independently (col. 2 lines 5-14).
Though silent to two vertically mounted, horizontally opening doors to access the chamber, wherein each of the two doors opens independently, since Filippi teaches a door for closing the chamber during cooking and importantly since whether the door is vertically mounted or horizontally mounted the configuration of the door does not affect the teachings of Filippi specific to the convection oven. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one door configuration as taught by Filippi with that of Fry comprising two vertically mounted, horizontally opening doors to access the chamber, wherein each of the two doors opens independently (col. 2 lines 5-14) thus providing a same access to the interior of the chamber and further providing the advantage of sealing the chamber when being used as a single large oven or when the two halves are being used as small individual ovens as taught by Fry (col. 2 lines 5-14).


Claims 10, 12-15, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi (WO2010136849) in view of Moon (20140021191).
Filippi teaches a method to operate a multi-function cooking apparatus, comprising:
installing a removable divider wall that divides the combined chamber of a cooking apparatus into two or more smaller chambers (pg. 4 lines 2-4), each of the smaller chambers comprising heating elements and a fan (pg. 3 lines 7-10) 
setting a selector switch on a user interface to a first position to control at least one of the top and bottom heating elements and the fan in one of the two or more smaller chambers (pg. 4 lines 20-22)
setting a selector switch on a user interface to a second position to control at least one of the top and bottom heating elements and the fan in another of the two or more smaller chambers (pg. 4 lines 20-22).
Filippi teaches a provided advantage of known ovens in addition to known heating elements which are individually controlled for cooking different dishes simultaneously (pg. 1 lines 20-24) and thus one of ordinary skill in the art would have been motivated to look to the art of oven control for cooking different foods as taught by Moon.
Moon teaches a programmable cooking oven which as taught by Filippi comprises a top and bottom heater for cooking specific in addition to teaching fan for additional known cooking operations including air frying (par. 0233-0244; fig. 77).
Thus since Filippi teaches known domestic oven heating components including fans designed to assist cooking, since Moon teaches a same oven components which is further programmable for domestic use and finds utility in cooking oven comprising fans (par. 0119).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cooking modes which are capable due to a same teaching of multiple cooking elements into the individual control of Filippi (pg. 4 lines 20-22) such as and including modes that are selectable to that air fry food products when operating in an air frying mode, to grill food products when in a grilling mode, to broil food products when in a broiling mode, to toast food products when in a toasting mode, and to bake food products when in a baking mode as taught by Moon (par. 0233-0244) thus providing simultaneous cooking of different foods, which may require different cooking methods since different dishes rarely require the same type of cooking methods as taught by Filippi (pg. 1 lines 21-24).
Though silent to the location of the heaters and fan relative the individual cavities, since Filippi teaches it is known that more than one heater is located under the floor and a second heater in the vicinity of the ceiling (pg. 1 lines 14-16) and since Filippi teaches each individual chamber comprising two sources of heat with fan-assisted circulation (pg. 3 lines 9-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach locations with the chamber of the heating elements such as in the instant case a first top heater, a first bottom heater, and a second cooking chamber comprising a second top heater and a second bottom heater of Filippi for its art recognized purpose of providing known heater locations to achieve a same heating solution of the individual chambers. 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach locations with the chamber of the heating elements such as in the instant case a top heater and a bottom heater relative the taught chambers of Filippi and such as taught by Moon for its art recognized purpose of providing known heater locations to achieve a same heating solution of the individual chambers.
Further comprising installing the divider wall such that each of the two or more smaller chambers is separately and simultaneously configurable to grill, air fry, broil, toast, or bake food product (pg. 3 lines 7-11). Where it is noted configurable is taken with respect to size, heating elements, fan.
Wherein the apparatus is configurable to distribute power (pg. 3 lines 10-13, pg. 4 lines 20-22) to heating elements in each of the two or more smaller chambers based on a selected configuration for each of the two or more smaller chambers (pg. 4 line 2; when installed).
Removing the divider wall such that the combined chamber is configurable to grill (pg. 3 line 9-10), air fry (pg. 3 line 10), broil (pg. 3 lines 9-10), toast (pg. 3 lines 9-10), and bake food products (pg. 3 lines 9-10).  Where it is noted configurable is taken with respect to size, heating elements or broadly relative the divider wall removed.
When the dividing wall is installed, the lower heating element, the upper heating element and the fan of each smaller chamber operate independently from one another (pg. 3 lines 10-11; pg. 4 lines 2-4).
Configuring a set of cooking controls to cause one or more of the combined chamber or one of the smaller chambers to start a cooking cycle after a delay (pg. 4 lines 2-4 and lines 10-11).  Where it is noted configurable to start on a configuring a set of cooking controls is taken with respect to individual control.
When the dividing wall is removed, the combined chamber of the apparatus is configurable to operate first and second upper heaters and the first and second fans to air fry a food item in the combined chamber (pg. 3 lines 12-14), configurable relative heating elements and fan.
With respect to claim 21, and a third cooking mode providing user control of the first and second top heaters, the first and second bottom heaters, and the first and second fans.  Since Filippi teaches known domestic oven heating components including fans designed to assist cooking, since Moon teaches a same oven components which is further programmable for domestic use and finds utility in cooking oven comprising fans (par. 0119).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cooking modes which are capable due to a same teaching of multiple cooking elements including fan assisted cooking into the individual control of Filippi (pg. 4 lines 20-22) and taught by Moon relative air frying and fan assisted food perfection (par. 0233-0244) thus providing simultaneous cooking of different foods, which may require a same  cooking method yet are different dishes requiring the same type of cooking methods but at different temperatures as desired by Filippi to achieve simultaneous cooking of more than one food (pg. 1 lines 21-24).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Filippi (WO2010136849) in view of Moon (20140021191) and Fry (2790886).
Filippi and Moon are taken as above.
Filippi teaches an oven comprising a removable divider and thus one of ordinary skill in the art would have been motivated to look to the art of oven comprising removable dividers for the same purpose of dividing the interior into separate smaller chambers. 
Fry teaches a removable divider for an oven for the same purpose as Kim of using the oven as a single large oven or individual smaller oven. Fry teaches two vertically mounted, horizontally opening doors to access the chamber, wherein each of the two doors opens independently (col. 2 lines 5-14).
Though silent to two vertically mounted, horizontally opening doors to access the chamber, wherein each of the two doors opens independently, since Filippi teaches a door for closing the chamber during cooking and importantly since whether the door is vertically mounted or horizontally mounted the configuration of the door does not affect the teachings of Filippi specific to the convection oven. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one door configuration as taught by Filippi with that of Fry comprising two vertically mounted, horizontally opening doors to access the chamber, wherein each of the two doors opens independently (col. 2 lines 5-14) thus providing a same access to the interior of the chamber and further providing the advantage of sealing the chamber when being used as a single large oven or when the two halves are being used as small individual ovens as taught by Fry (col. 2 lines 5-14).


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi (WO2010136849) in view of Moon (20140021191) and Li et al. (20190000267)).
Filippi and Moon are taken as above.
Filippi teaches a provided advantage of known ovens in addition to known heating elements which are individually controlled for cooking different dishes simultaneously (pg. 1 lines 20-24) and thus one of ordinary skill in the art would have been motivated to look to the art of oven control for cooking different foods as taught by Li.
Filippi teaches food supporting racks relative each chamber (pg. 2 lines 26-27), though silent to teaching in addition to the grilling mode as taught by Moon and taken as above, the cooking chamber further accepts a wire container for air frying food products.
Thus since Filippi teaches fan assisted cooking, since Moon teaches cooking modes including air frying and since Li teaches air frying is generally known to include a cooking container (par. 0027) such as a wire basket (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide operation of the heating element and the fan relative specific modes that are selectable such as and including a grill rack to grill food products without fan assistance when in a grilling mode as taught by Moon and a wire basket as taught by Li thus providing a cooking container typical of air frying as taught by Li and providing the advantage desired of Filippi of more than one type of cooking oven by integrating the functionality of more than one type of cooking in a stand alone device as taught by Li (par. 0027) and the purpose of Filippi of providing simultaneous cooking of different foods, which may require different cooking methods since different dishes rarely require the same type of cooking methods as taught by Filippi (pg. 1 lines 21-24).
With respect to claim 20, since Filippi teaches fan assisted cooking, since Moon teaches cooking modes including air frying and since Li teaches air frying is generally known to include a cooking container (par. 0027) such as a wire basket (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide operation of the heating element and the fan relative specific modes that are selectable such as and including a grill rack to grill food products by an appropriate heating element when in a grilling mode as taught by Moon and heating element selection specific to a wire basket as taught by Li thus providing a cooking container typical of air frying as taught by Li and providing the advantage desired of Filippi of more than one type of cooking oven by integrating the functionality of more than one type of cooking in a stand alone device as taught by Li (par. 0027) and the purpose of Filippi of providing simultaneous cooking of different foods, which may require different cooking methods since different dishes rarely require the same type of cooking methods as taught by Filippi (pg. 1 lines 21-24).

Response to Arguments
Applicant’s arguments, with respect to the amended claims in view of Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Filippi (WO2010136849).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792